Motion to dispense with printing and for other relief granted to the extent of dispensing with the printing in the record of this proceeding the transcript of the testimony taken at the "hearing before the Waterfront Commission of New York Harbor on condition that the original transcript of said testimony is filed with this court at the time of filing the printed record of the proceedings. The printed record and printed petitioner’s points are to be served and filed on or before December 6, 1960, with notice of argument for the January 1961 Term of this court. Respondents’ points are to be served and filed on or before December 22, 1960. The order of the Waterfront Commission of New York Harbor revoking petitioner’s license is stayed pending the hearing and determination of this proceeding. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.